DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that the terminal disclaimer is approved and overcomes the double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 3-5, 7-9, 11-18 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hong (US 2010/0046023) in view of Piazza (US 2007/0146732) further in view of Osada (US 2007/0140557).

Regarding Claim 1, Hong teaches a data processing system (Paragraph 3) comprising:
one or more devices (Element 300, wherein the is an image forming apparatus);
the one or more device including a first device (Element 300, wherein the is an image forming apparatus); and
a data processing apparatus connected to the one or more devices via a network (Element 200, wherein there is a computer);
wherein the one or more devices includes one or more hardware processors (Element 320, wherein there is a control unit) configured to:
obtain, by the first device, (ii) data indicating a selected reading condition, and (iii) data indicating a project (Paragraph 59 and Fig. 8, wherein there is the profile that is selected by name, project, and contains reading conditions);
display, by the first device, a screen including at least one operation component associated with (ii) the reading condition, and (iii) the project (Paragraph 58 and Fig. 7, wherein the display shows the selection of the profile, project, based on the name),
execute, by the first device, after the at least one operation component is operated at the screen, input of image data according to the obtained data indicating the selected reading condition (Paragraph 69, wherein the job is processed accordingly), and 
wherein the data processing apparatus includes one or more hardware processors (Element 150) configured to:
the selected reading condition specifying a scan setting for a scanning process (Paragraph 52, wherein the profile contains scan settings, reading conditions); and
wherein the stored data indicating the project is an identification name of the project (Paragraph 59 and Fig. 8, wherein there is the profile that is selected by name, project).
Hong does not teach obtain (i) data indicating an online storage destination,
display a screen including at least one operation component associated with (i) the data indicating the online storage destination;
wherein the data processing apparatus includes one or more hardware processors configured to:
store, in a first storage, data indicating the selected reading condition in association with (i) identification information of the first device and (ii) data indicating the project; 
send (i) the stored data indicating the online storage destination, (ii) the stored data indicating the selected reading condition, and (iii) the stored data indicating the project, to the first device;
obtain authentication data corresponding to the online storage destination, and receive an authentication of the online storage destination using the authentication data,
receive the input image data and identification data of the first device, from the first device, and identify the online storage destination based on the data and identification information stored in the first storage; and
wherein the data processing apparatus is connectable to the online storage destination through a network.
Piazza teaches wherein the data processing apparatus configured to:
store, in a first storage, data indicating the selected reading condition in association with (i) identification information of the first device and (ii) data indicating the project (Paragraph 46, wherein there is a profile database storage); 
send (i) the stored data indicating the online storage destination, (ii) the stored data indicating the selected reading condition, and (iii) the stored data indicating the project, to the first device (Paragraph 46, wherein there is a profile data storage that sends the profiles to the MFP. The online storage information is taught by Osada);
wherein the data processing apparatus is connectable to the online storage destination through a network (Element 100 and Fig. 1, wherein all devices are connected by a network).
Hong and Piazza are combinable because they both deal with job profiles for MFPs.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Hong with the teachings of Piazza for the purpose of easily obtaining predefined job profiles (Piazza: Paragraph 9).
Hong in view of Piazza does not teach obtain (i) data indicating an online storage destination,
display a screen including at least one operation component associated with (i) the data indicating the online storage destination;
send (i) the stored data indicating the online storage destination,
obtain authentication data corresponding to the online storage destination, and receive an authentication of the online storage destination using the authentication data,
receive the input image data and identification data of the first device, from the first device, and identify the online storage destination based on the data and identification information stored in the first storage.
Osada does teach obtain (i) data indicating an online storage destination (Paragraph 66, wherein there are storage areas of external device. This would be on a network, online),
display a screen including at least one operation component associated with (i) the data indicating the online storage destination (Paragraph 72, wherein the display displays the screen data for reading a document and storing in the selected box);
send (i) the stored data indicating the online storage destination (Paragraph 82, wherein the user logs into the device and receives the information pertaining to accessible boxes. This information is stored in the authentication server, paragraph 55),
obtain authentication data corresponding to the online storage destination, and receive an authentication of the online storage destination using the authentication data (Paragraph 82, wherein the user logs into the device and receives the information pertaining to accessible boxes. This information is stored in the authentication server, paragraph 55),
receive the input image data and identification data of the first device, from the first device, and identify the online storage destination based on the data and identification information stored in the first storage (Paragraphs 55-60, wherein access to the storage is given).
Hong and Osada are combinable because they both deal with job profiles for MFPs.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Hong in view of Piazza with the teachings of Osada for the purpose of ensuring seamless operation and access of a user designated storage (Osada: Paragraph 12).

Regarding Claim 3, Osada further teaches wherein the one or more hardware processors of the data processing apparatus are configured to store the authentication data corresponding to the online storage (Paragraph 38 and 56, wherein the user is authenticated to access the appropriate storage), and
transfer the image data when authentication of the online storage succeeds (Paragraph 38 and 56, wherein the user is authenticated to access the appropriate storage and therefore jobs can be accessed or sent accordingly).
Hong and Osada are combinable because they both deal with job profiles for MFPs.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Hong in view of Piazza with the teachings of Osada for the purpose of ensuring seamless operation and access of a user designated storage (Osada: Paragraph 12).

Regarding Claim 4, Osada further teaches wherein the one or more hardware processors of the data processing apparatus are configured to:
determine whether output to the online storage destination is possible (Paragraph 73, wherein it is determined what the capabilities are for the user and device),
transfer the image data when it is determined that output to the online storage destination is possible (Paragraph 73, wherein the use of the functions determines if the image data can be sent).
Hong and Osada are combinable because they both deal with job profiles for MFPs.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Hong in view of Piazza with the teachings of Osada for the purpose of ensuring seamless operation and access of a user designated storage (Osada: Paragraph 12).

Regarding Claim 5, the limitations are similar to those treated in and are met by the references as discussed in claim 1 above.

Regarding Claim 7, the limitations are similar to those treated in and are met by the references as discussed in claim 3 above.

Regarding Claim 8, the limitations are similar to those treated in and are met by the references as discussed in claim 4 above.

Regarding Claim 9, the limitations are similar to those treated in and are met by the references as discussed in claim 1 above.

Regarding Claim 11, the limitations are similar to those treated in and are met by the references as discussed in claim 3 above.

Regarding Claim 12, the limitations are similar to those treated in and are met by the references as discussed in claim 4 above.

Regarding Claim 13, Hong further teaches wherein the first device is an image processing apparatus including a scanner (Paragraph 44, wherein there is a scanner), and
wherein the input image data is image data read by the scanner according to the reading condition (Paragraph 45, wherein the image data is obtained accordingly).

Regarding Claim 14, the limitations are similar to those treated in and are met by the references as discussed in claim 13 above.

Regarding Claim 15, the limitations are similar to those treated in and are met by the references as discussed in claim 13 above.

Regarding Claim 16, Hong further teaches wherein the stored data indicating the project is data indicating a label of a button corresponding to the project (Fig. 7 and element 490, wherein the profile is selected based on text. This would be a label).

Regarding Claim 17, Hong further teaches wherein the project is data corresponding to an operation component (Paragraph 47, wherein the profile corresponds to operation of the device).

Regarding Claim 18, Hong further teaches wherein the reading condition indicates whether double-sided image scanning is to be performed, indicates a specific resolution at which image scanning is to be performed, indicates a specific file format in which scanned image data is to be stored, or indicates whether color image scanning is to be performed (Fig. 8 element 470, wherein color information, size, and resolution are some of the features that can be established for the profile).

Regarding Claim 20, the limitations are similar to those treated in and are met by the references as discussed in claim 16 above.

Claim 2, 6, 10, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hong (US 2010/0046023) in view of Piazza (US 2007/0146732) further in view of Osada (US 2007/0140557) further in view of Ferlitsch (US 2008/0079985).

Regarding Claim 2, Hong in view of Piazza further in view of Osada does not teach wherein the one or more hardware processors of the data processing apparatus are configured to: 
store process data, in the first storage, in association with the data indicating the selected reading condition, the identification information of the first device, and the data indicating the project; the process data indicating an image process to be performed with respect to the input image data;
identify the process data based on the data and identification information stored in the first storage;
perform an image process on the input image data according to the identified process data, and
transfer a process result to the identified online storage destination.
Hong in view of Piazza further in view of Osada does not teach that the profile information would include process data.
Ferlitsch teaches that a profile can include process data, although may be a different type of scan profile (Paragraph 58).
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Hong in view of Piazza further in view of Osada performs the same function as it does separately of utilizing a particular profile to generate scan data.  Ferlitsch performs the same function as it does separately of generating profile data to include image processing.
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The result of the combination would have been predictable and resulted in modifying the invention of Hong in view of Piazza further in view of Osada to include image processing as part of the profile, as disclosed by Ferlitsch thereby allowing for additional functionality to be performed in regards to a scan job, Ferlitsch: Paragraph 5.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention made.

Regarding Claim 6, the limitations are similar to those treated in and are met by the references as discussed in claim 2 above.

Regarding Claim 10, the limitations are similar to those treated in and are met by the references as discussed in claim 2 above.

Regarding Claim 19, Ferlitsch further teaches wherein the image process identified by the process data is an optical character recognition process, a translation process, or a data conversion process (Paragraph 58, wherein the image processing includes OCR).
Hong in view of Piazza further in view of Osada does not teach that the profile information would include process data.
Ferlitsch teaches that a profile can include process data, although may be a different type of scan profile (Paragraph 58).
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Hong in view of Piazza further in view of Osada performs the same function as it does separately of utilizing a particular profile to generate scan data.  Ferlitsch performs the same function as it does separately of generating profile data to include image processing.
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The result of the combination would have been predictable and resulted in modifying the invention of Hong in view of Piazza further in view of Osada to include image processing as part of the profile, as disclosed by Ferlitsch thereby allowing for additional functionality to be performed in regards to a scan job, Ferlitsch: Paragraph 5.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433. The examiner can normally be reached M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS PACHOL/           Primary Examiner, Art Unit 2699